                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

TISHA DENISE DICKSON,                      )
                                           )
             Plaintiff,                    )
                                           )
       v.                                  )    CASE NO. 2:19-CV-28-WKW
                                           )              [WO]
UNITED STATES DEPARTMENT                   )
OF AGRICULTURE RURAL                       )
DEVELOPMENT; and FICTICIOUS                )
DEFENDANTS A, B, C, D, E, F, &             )
G, those entities, parties, individuals,   )
and assignees claiming an interest in      )
the property and who have or will          )
cause injury to the Petitioner,            )
                                           )
             Defendants.                   )

                   TEMPORARY RESTRAINING ORDER

      On motion of Plaintiff complying with Rule 65 of the Federal Rules of Civil

Procedure, and the court being advised of the emergency nature of the relief

requested and the likely irreparable harm to be suffered by Plaintiff in the absence

of immediate relief, and it appearing that Defendant is “shut down” because of the

present partial shutdown of the United States Government and is unavailable to

Plaintiff and to its (Defendant’s) own counsel, the Defendant, its agents, servants,

attorneys, agents, and employees, whether properly named herein or not, are hereby

RESTRAINED AND ENJOINED from conducting a foreclosure sale on the real
property described on Exhibit “A” attached hereto, said property located in

Montgomery County, Alabama, until further order of the court.

      Entered this 9th day of January, 2019, at 10:45 a.m.


                                            /s/ W. Keith Watkins
                                  CHIEF UNITED STATES DISTRICT JUDGE




                                         2
